Citation Nr: 1226232	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-36 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1976, and from May 1986 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran testified at a June 2012 hearing before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of that hearing is associated with the claims file.  

The Veteran raised the issue of entitlement to service connection for hearing loss in a July 2009 statement.  It does not appear that the RO took action with respect to this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, as the Veteran has, then a diagnosis of tinnitus is generally applied without further examination.  Id. at 374.  Among other statements, the Veteran reported experiencing tinnitus at an October 2008 VA audiology consult, and testified as to the presence of tinnitus at his June 2012 Board hearing; thus, a current diagnosis is of record.  However, because no opinion is of record with respect to the relationship between the Veteran's tinnitus and his military service, one must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the appeal is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his tinnitus.  Ask the examiner to review the claims file in conjunction with the examination, especially the Veteran's lay statements as to his tinnitus, and interview the Veteran as to the nature and approximate onset of his tinnitus, as well as his history of military, post-service occupational, and post-service recreational noise exposure.  Based on findings derived from the examination, as well as review of the claims file, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to his military service, to include the August 1971 explosion incident asserted by the Veteran in his July 2009 notice of disagreement, of record.  The examiner should fully explain any opinion stated.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

